EX-10.75.01

 
SECOND AMENDMENT TO LOAN AGREEMENT




THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Agreement”) is made as of March
3, 2008 by and between EMERITUS CORPORATION, a Washington corporation
(“Borrower”), and NATIONWIDE HEALTH PROPERTIES, INC., a Maryland corporation
(“Lender”), with respect to the following:


R E C I T A L S:


A.           Borrower and Lender (as successor to Healthcare Realty Trust
Incorporated, a Maryland corporation (“HRT”)) are parties to that certain Second
Amended and Restated Loan Agreement dated as of March 3, 2005, as amended by
that certain Amendment to Loan Agreement dated as of August 6, 2007 (as amended,
the “Loan Agreement”), pursuant to the terms and conditions of which a loan in
the principal amount of Twenty-One Million Four Hundred Twenty-Six Thousand
Dollars ($21,426,000) is due from Borrower to Lender (the “Loan”).  Unless
otherwise defined herein, all initially-capitalized terms herein shall have the
same meanings given to such terms in the Loan Agreement.


B.           The Loan is evidenced by that certain Second Amended and Restated
Note dated March 3, 2005, in the original principal amount of the Loan, executed
by Borrower in favor of HRT (the “Note”), which Note has been assigned from HRT
to Lender pursuant to that certain Allonge dated as of April 26, 2007.


C.           The original Maturity Date of the Note is March 3, 2008.  Borrower
has requested that Lender extend the Maturity Date of the Note and otherwise
modify the repayment terms of the Loan.  Lender is willing to grant Borrower’s
request upon the terms and subject to the conditions set forth in this
Agreement.


NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and
Borrower hereto agree as follows:


1.           Amendments to Note.  The following amendments to the Note shall be
effective as of March 3, 2008:


(a)           The term “Maturity Date” as defined in Section 1 of the Note shall
mean March 3, 2009.


(b)           Section 2(a) of the Note is hereby deleted in its entirety and the
following substituted therefor:


“From and after March 4, 2008, Interest shall accrue on the principal amount
outstanding hereunder at the rate of eight and one-half percent (8.5%) per
annum.”

 
1

--------------------------------------------------------------------------------

 



(c)           The first sentence of Section 4 of the Note is hereby deleted in
its entirety and the following substituted therefor:


“Borrower shall make all payments on this Note to Lender by wire transfer or ACH
(Automated Clearing House) or at such other place as the holder hereof may
designate in writing to Borrower in accordance with the provisions of Section
17.”


(d)           The addresses for delivery of notices to Borrower and Lender set
forth in Section 17 of the Note are hereby deleted in their entirety and the
following substituted therefor:


“If to Borrower:
Emeritus Corporation

 
3131 Elliott Avenue, Suite 500

 
Seattle, Washington  98121

                      Attention:  Mr. Eric Mendelsohn
              Facsimile:  (206) 357-7388
 
If to Lender:                                            Nationwide Health
Properties, Inc.
610 Newport Center Drive, Suite 1150
Newport Beach, California  92660
        Attention:  President and CFO
        Facsimile:  (949) 759-6876
 
with a copy to:                                       Sherry Meyerhoff Hanson &
Crance LLP
610 Newport Center Drive, Suite 1200
Newport Beach, California  9266
        Attention:  Kevin L. Sherry, Esq.
        Facsimile:  (949) 719-1212”


2.           Amendments to Loan Agreement.  The following amendments to the Loan
Agreement shall be effective as of March 3, 2008:


(a)           The term “Affiliate Obligation” as defined in Section 1.2 of the
Loan Agreement is hereby deleted in its entirety and the following substituted
therefor:


“Affiliate Obligation” means all indebtedness and obligations of Borrower and
any Affiliate of Borrower to Lender or any Affiliate of Lender now existing or
hereafter arising, including, without limitation, obligations arising under the
Lease Documents and the Existing HRT Leases, indebtedness evidenced by
promissory notes, lease agreements, guaranties or otherwise and obligations
under such indebtedness documents and all other documents executed by Borrower
or any Affiliate of Borrower in connection therewith, and any extensions,
modifications, substitutions or renewals thereof.  Without limiting the
generality of the foregoing, as used herein the term “Affiliate Obligation”
shall be deemed and construed to include: (a) the obligations of the tenant
under that certain Master Lease dated as of October

 
2

--------------------------------------------------------------------------------

 

2, 2006 by and among Lender and its Affiliates, as landlord, and Summerville at
Camelot Place LLC, a Delaware limited liability company, Summerville at Hillen
Vale LLC, a Delaware limited liability company, Summerville at Lakeview LLC, a
Delaware limited liability company, Summerville at Ridgewood Gardens LLC, a
Delaware limited liability company, Summerville at North Hills LLC, a Delaware
limited liability company, and The Inn at Medina LLC, a Delaware limited
liability company, collectively, as tenant; as amended by (i) that certain First
Amendment to Master Lease dated as of December 1, 2006, (ii) that certain Second
Amendment to Master Lease dated as of January 2, 2007, and (iii) that certain
Third Amendment to Master Lease dated as of March 3, 2008 (as amended, the
“Summerville Master Lease”); (b) the obligations of Borrower and/or its
Affiliate(s) under the terms of that certain promissory note in the original
principal amount of Thirty Million Dollars ($30,000,000) to be executed and
delivered by Borrower and/or its Affiliate(s) in connection with that certain
Purchase and Sale Agreement dated as of February 6, 2008 by and between Lender,
as seller, and Borrower, as buyer.


(b)           Section 7.1.7 of the Loan Agreement is hereby deleted in its
entirety and the following substituted therefor:


“7.1.7                      [i] Borrower or any Affiliate defaults on any
indebtedness, Existing HRT Lease, Affiliate Obligation or other obligation to
Lender or any Lender Affiliate; or [ii] Borrower defaults on any Material
Obligation, and any applicable grace or cure period with respect to default
under such indebtedness, obligation or agreement described in clauses (i) and
(ii) above expires without such default having been cured.  This provision
applies to all such indebtedness, obligations and agreements as they may be
amended, modified, extended or renewed from time to time.”


3.           Release of Mortgages.


The parties hereby acknowledge that, except with respect to the Mortgages
encumbering the facilities known as (a) Anderson Place, in Anderson, South
Carolina, and (b) Creston Village, in Paso Robles, California, Lender hereby
agrees to release, on or after June 15, 2008, the lien of the Mortgages pledged
as security for the Loan within ten (10) days of Borrower’s written request
therefor.


4.           Reaffirmation of Obligations.


(a)           Borrower hereby acknowledges and reaffirms its obligations under
the Note and Loan Agreement, as such documents have been amended by this
Agreement, and agrees that any reference made in any of the loan documents to
such documents shall mean as amended pursuant to this Agreement.


(b)           Borrower hereby acknowledges and agrees that the execution and
delivery of this Agreement by Lender shall not be deemed or construed to
constitute a waiver by Lender

 
3

--------------------------------------------------------------------------------

 

of any default existing under any of the loan documents or a commitment by
Lender to otherwise modify the loan documents.


5.           Representations and Warranties.


As a material inducement to Lender’s entry into this Agreement, Borrower
represents and warrants to Lender that:


(a)           To the best of Borrower’s knowledge, as of the date hereof (and
after giving effect to all of the amendments reflected in this Agreement), no
Event of Default by Borrower exists under the Loan Agreement, the Note, or any
of the other documents evidencing and/or securing the Loan, and no event exists
which, with the giving of notice or the passage of time, or both, would give
rise to an Event of Default by Borrower hereunder or under any of the loan
documents; and


(b)           To the best of Borrower’s knowledge, Lender is not in default and
has performed all of its obligations under the Loan Agreement and the other loan
documents, and Borrower does not have any claim against Lender or defense
against the enforcement of the Note, the Loan Agreement or any of the other
documents evidencing and/or securing the Loan.


6.           Effect of Loan Documents.


Except as specifically amended pursuant to the terms of this Agreement, the
terms and conditions of the Note and Loan Agreement shall remain unmodified and
in full force and effect.  In the event of any inconsistencies between the terms
of this Agreement and any terms of any of the loan documents, the terms of this
Agreement shall govern and prevail.


7.           Governing Law.


This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Ohio without giving effect to the
conflicts-of-law rules and principles of such state.


8.           Counterparts.


This Agreement may be executed and acknowledged in any number of counterparts,
all of which executed and acknowledged counterparts shall together constitute a
single document.  Signature and acknowledgment pages may be detached from the
counterparts and attached to a single copy of this document to physically form
one document, which may be recorded.



 
4

--------------------------------------------------------------------------------

 

9.           Further Assurances.


At any time or from time to time upon the reasonable request of Lender, Borrower
shall, at its expense, promptly execute, acknowledge and deliver, or cause to be
executed, acknowledged, or delivered, such further instruments and documents and
perform such other acts as may be necessary or advisable, in the reasonable
discretion of Lender, for carrying out the intention or facilitating the
performance of the terms of this Agreement, or for assuring the validity of,
perfecting, or preserving the lien of any other loan documents, as modified by
this Agreement.


10.           Attorneys’ Fees.


In the event of any dispute or litigation concerning the enforcement, validity
or interpretation of this Agreement, or any part thereof, the losing party shall
pay all costs, charges, fees and expenses (including reasonable attorneys’ fees)
paid or incurred by the prevailing party, regardless of whether any action or
proceeding is initiated relative to such dispute and regardless of whether any
such litigation is prosecuted to judgment.


11.           Entire Agreement.


This Agreement contains the entire agreement between the parties relating to the
subject matters contained herein.  Any oral representations or statements
concerning the subject matters herein shall be of no force or effect.



 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


“BORROWER”


EMERITUS CORPORATION,
a Washington corporation
 
By:           /s/ Eric
Mendelsohn                                                      
Name:            Eric
Mendelsohn                                                      
Title:              SVP Corporate Development






“LENDER”


NATIONWIDE HEALTH PROPERTIES, INC.,
a Maryland corporation
 
By:           /s/ Brent P.
Chappell                                                      
Name:            Brent P.
Chappell                                                      
Title:              VP Portfolio
Management                                                      



 
6

--------------------------------------------------------------------------------

 
